UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                         No. 20-7397


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LARRY D. HILL, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:15-cr-00265-BR-1)


Submitted: February 4, 2021                                   Decided: February 11, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry D. Hill, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Hill, Jr., seeks to appeal the district court’s order disposing of several

miscellaneous motions and directing the Government to respond to the remaining claims

in his 28 U.S.C. § 2255 motion. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Hill seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny Hill’s motion for appointment of counsel and

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2